Name: Council Decision (EU) 2019/105 of 20 December 2018 on the position to be taken, on behalf of the European Union, within the Association Council established by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, concerning the extension of the EU-Israel Action Plan
 Type: Decision
 Subject Matter: regions and regional policy;  European construction;  Asia and Oceania;  management;  cooperation policy
 Date Published: 2019-01-24

 24.1.2019 EN Official Journal of the European Union L 21/64 COUNCIL DECISION (EU) 2019/105 of 20 December 2018 on the position to be taken, on behalf of the European Union, within the Association Council established by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, concerning the extension of the EU-Israel Action Plan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (1), entered into force on 1 June 2000. (2) Pursuant to Article 69 of the Agreement, the Association Council may take decisions and may make appropriate recommendations. (3) The Association Council is to adopt the recommendation on the extension of the EU-Israel Action Plan, by written procedure. (4) It is appropriate to establish the position to be taken on the Union's behalf within the Association Council as the recommendation will have legal effects. (5) The extension of the EU-Israel Action Plan for three years will give the Parties a full opportunity to take forward their cooperation for the coming years, including through the possible negotiation of partnership priorities, HAS ADOPTED THIS DECISION: Article 1 The position to be taken, on behalf of the European Union, within the Association Council established by the Euro-Mediterranean Agreement establishing an association between European Communities and their Member States, of the one part, and the State of Israel, of the other part, shall be based on the draft recommendation of the Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2018. For the Council The President E. KÃ STINGER (1) OJ L 147, 21.6.2000, p. 3. DRAFT RECOMMENDATION No 1/2018 OF THE EU-ISRAEL ASSOCIATION COUNCIL of ¦ approving the extension of the EU-Israel Action Plan THE EU-ISRAEL ASSOCIATION COUNCIL, Having regard to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (1), Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (the Euro-Mediterranean Agreement), was signed in Brussels on 20 November 1995 and entered into force on 1 June 2000. (2) Article 69 of the Euro-Mediterranean Agreement gives the Association Council the power to take decisions and make appropriate recommendations. (3) Article 10 of the Rules of Procedures of the Association Council provides for the possibility of taking decisions or recommendations by written procedure between sessions, if the Parties so agree. (4) The extension of the EU-Israel Action Plan for three years will give the Parties the opportunity to take forward their cooperation for the coming years, including through the possible negotiation of partnership priorities, HAS ADOPTED THE FOLLOWING RECOMMENDATION: Article 1 The Association Council, acting by written procedure, recommends that the EU-Israel Action Plan be extended for three years as of the date of the adoption of the extension. Article 2 This Recommendation shall take effect on the date of its adoption. Done at ¦, [ ¦]. For the EU-Israel Association Council President (1) OJ L 147, 21.6.2000, p. 3.